Title: To James Madison from David Montague Erskine, 23 September 1808
From: Erskine, David Montague
To: Madison, James



Sir,
Philadelphia, Septr. 23. 1808.

Without intending to justify the Conduct of William Reeve, stiling himself an Officer in His Majesty’s Naval Service, against whom You prefer’d a Complaint to Me for having written a Letter to Governor Clairborne of the Orleans Territory, containing Expressions reflecting upon the Government of the United States; but merely for the purpose of explaining some Circumstances which occur’d upon that occasion which do not appear to have been known to You as they are not mentioned in Your Letter to Me of the 1st: August upon that Subject, I have the Honor to inclose to You a Copy of a Letter which has been addressed to me by Mr: Shepherd, the Gentleman who had a Power of Attorney to act for William Reeve &c. &c. &c.
In this Letter You will observe, Sir, in the Second Page, 
marked *
an Account of the Conduct of the Marshall in making the Seizure of the Prize Spanish Schooner, very different from what You must have received, as in Your Letter to Me of the 1st: of August You speak of the proceedings in that Case as having been most just, and more than usually correct.  Certainly it cannot be contended that the Conduct of the Marshall was correct; but on the contrary it appears to have been most partial, illegal, and grossly violent, and will no doubt receive the due Reprehension of the Government of the United States.
Another Circumstance to which I beg Leave to call Your Attention, is the Explanation given by Mr: Shepherd in his Letter of the 
marked A 
Reasons which induced him as the Agent for William Reeve to receive a Ransom for the Vessel and Cargo from the original Owner, and Master (Ortega) as it may tend to remove the Suspicions alluded to in Your Letter of a Collusion having taken place between Wm: Reeve, Prize Master, and the original Owner for the purpose of evading the Prohibition against the Sale of prizes in the Ports of the United States.
With respect to the Expressions in Wm: Reeve’s Letter to Governor Clairborne, He is undoubtedly responsible for them; but it is evident they were inserted in the Representation by some Attorney who was employed by Wm: Reeve to draw up a Statement of his Case to the Governor, and who has introduced some local and political Allusions, of the meaning of which, Mr: Reeve must have been entirely ignorant.  He appears to have acted under the Impression that the Court at New Orleans were about to try the question of Prize or no Prize between him and a Spanish Claimant, an Impression fully justified by the Terms of the Warrant and the manner of Seizure of his Prize Vessel.  Feeling, therefore a keen Resentment at an Injury without Cause, He may have allowed Expressions to made use of in his Memorial which his cooler Judgment would have condemned, but which I cannot forbear to hope may be overlooked by the Government of the United States, when all the extenuating Circumstances of his Case are taken into their Consideration.  With Sentiments of the highest Respect & Consideration, I have the Honor to be, Sir, Your most obedt. & humble servant

D. M. Erskine

